Exhibit 10.30

FORM OF OFFER LETTER

[RIGHTNOW TECHNOLOGIES, INC. LETTERHEAD]

TRANSMITTED VIA EMAIL

June 20, 2007

Dear [NAME],

The purpose of this letter is to amend your offer letter dated [ORIGINAL LETTER
DATE] (“Original Letter”) to reflect the recent organization restructure, and to
clarify your entitlement to certain benefits upon termination of your
employment. To the extent of any inconsistency between the terms of this letter
and your Original Letter, this letter shall control with respect to the subject
matter hereof. Any capitalized terms in this letter shall have the same meaning
as in the attachment to this letter.

Organization Restructure:   [REPORTING].  The Board has determined that your
position meets the requirements of SEC Rule 16a-1, and that accordingly you are
designated as an officer of RightNow Technologies, Inc. (the “Company”) for the
purpose of Section 16 of the Securities and Exchange Act of 1934 (“Executive
Officer”).  As an Executive Officer, there will be additional SEC reporting
requirements that pertain to your employment and remuneration.  I believe that
you have already been provided with a copy of the Company’s s16 Manual, which
you should carefully review.

[INDEMNIFICATION]

Recognizing your enhanced responsibilities, the Board has approved
[REMUNERATION]. In addition, the Board has approved a new grant to you of
options to purchase [NUMBER OF OPTION SHARES] shares of the Company’s common
stock, which will vest over 4 years and be governed by the terms of the attached
stock option agreement for your review and signature.

Termination of Employment:  You will receive the following benefits if your
employment with the Company (or any successor company or affiliated entity with
which you are then employed) is terminated by the Company or such other employer
without Cause:

(i)                                     acceleration of [VESTING ACCELERATION]
of your then unvested stock options in connection with the attendant stock
option award, and stock option awards made after the date of this letter, and
subject to the terms and conditions of each such stock option agreement that is
executed by you and the Company; and

(ii)                                  6 months salary continuation at your then
current on target earnings (OTE) as determined by the Company’s Compensation
Committee from time to time.


--------------------------------------------------------------------------------


Termination of Employment following a Change of Control:  In lieu of the
benefits referred to above, you will receive the following benefits if (a) your
employment with the Company (or any successor company or affiliated entity with
which you are then employed) is terminated by the Company or such other employer
without Cause within twelve months following the date of a Change in Control of
the Company; or (b) your employment with the Company (or any successor company
or affiliated entity with which you are then employed) is terminated by you for
Good Reason within twelve months following the date of a Change in Control of
the Company:

(i)                                     acceleration of 100% of your then
unvested stock options in connection with the attendant stock option award, and
stock option awards made after the date of this letter, and subject to the terms
and conditions of each such stock option agreement that is executed by you and
the Company; and

(ii)                                  6 months salary continuation at your then
current on target earnings (OTE) as determined by the Company’s Compensation
Committee from time to time.

Actions:  Could you please take the following actions:

1.               Return a copy of the signed indemnification agreement and stock
option agreement to Vicki Pollington.

2.               Sign this letter to indicate your acceptance of the amendment
to your offer letter, and return a copy to Vicki Pollington.

3.               Retain one copy of each document for your records.

RIGHTNOW TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Greg Gianforte

 

[NAME]

 

 

[DATE]

 


--------------------------------------------------------------------------------


ATTACHMENT

DEFINITIONS

“CHANGE IN CONTROL” SHALL MEAN A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY
EFFECTED THROUGH ANY OF THE FOLLOWING TRANSACTIONS:

1.               MERGER, CONSOLIDATION OR OTHER REORGANIZATION UNLESS SECURITIES
REPRESENTING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY AND IN SUBSTANTIALLY THE SAME PROPORTION, BY THE
PERSONS WHO BENEFICIALLY OWNED THE COMPANY’S OUTSTANDING VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH TRANSACTION;

2.               THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS;

3.               THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR
RELATED GROUP OF PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
EXCHANGE ACT) OF SECURITIES POSSESSING MORE THAN 50% OF THE TOTAL COMBINED
VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES PURSUANT TO A TENDER OR
EXCHANGE OFFER MADE DIRECTLY TO THE COMPANY’S STOCKHOLDERS; OR

4.               A CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS OVER A
PERIOD OF 36 CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE DIRECTORS
CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR DIRECTORSHIP, TO BE
COMPRISED OF INDIVIDUALS WHO EITHER (I) HAVE BEEN DIRECTORS CONTINUOUSLY SINCE
THE BEGINNING OF SUCH PERIOD OR (II) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION
AS DIRECTORS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE DIRECTORS
DESCRIBED IN CLAUSE (I) WHO WERE STILL IN OFFICE AT THE TIME THE BOARD OF
DIRECTORS APPROVED SUCH ELECTION OR NOMINATION.

Following a Change in Control, “Company” shall refer to the successor
corporation in the transaction.

TERMINATION OF EMPLOYMENT FOR “CAUSE” SHALL MEAN TERMINATION BY THE COMPANY OF
YOUR EMPLOYMENT BASED UPON (I) THE WILLFUL AND CONTINUED FAILURE BY YOU
SUBSTANTIALLY TO PERFORM YOUR DUTIES AND OBLIGATIONS (OTHER THAN ANY SUCH
FAILURE RESULTING FROM YOUR INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY
SUCH ACTUAL OR ANTICIPATED FAILURE RESULTING FROM YOUR TERMINATION FOR “GOOD
REASON” AS DEFINED BELOW), (II) YOUR CONVICTION OR PLEA BARGAIN IN CONNECTION
WITH THE COMMISSION OR ALLEGED COMMISSION OF ANY FELONY OR GROSS MISDEMEANOR
INVOLVING MORAL TURPITUDE, FRAUD OR MISAPPROPRIATION OF FUNDS, OR (III) YOUR
WILLFUL ENGAGING IN MISCONDUCT WHICH CAUSES SUBSTANTIAL INJURY TO THE COMPANY,
ITS OTHER EMPLOYEES OR ITS CLIENTS, WHETHER MONETARILY OR OTHERWISE.  FOR
PURPOSES OF THIS PARAGRAPH, NO ACTION OR FAILURE TO ACT ON YOUR PART SHALL BE
CONSIDERED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY YOU IN BAD FAITH AND
WITHOUT REASONABLE BELIEF THAT YOUR ACTION OR OMISSION WAS IN THE BEST INTERESTS
OF THE COMPANY.


--------------------------------------------------------------------------------


“GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS FOLLOWING
A CHANGE IN CONTROL, EXCEPT FOR THE OCCURRENCE OF SUCH AN EVENT IN CONNECTION
WITH THE TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY (OR ANY SUCCESSOR COMPANY
OR AFFILIATED ENTITY THEN EMPLOYING YOU) FOR CAUSE, DISABILITY OR DEATH:

1.               THE ASSIGNMENT TO YOU OF EMPLOYMENT DUTIES OR RESPONSIBILITIES
WHICH ARE NOT SUBSTANTIALLY COMPARABLE IN RESPONSIBILITY AND STATUS TO THE
EMPLOYMENT DUTIES AND RESPONSIBILITIES YOU HELD IMMEDIATELY PRIOR TO THE CHANGE
IN CONTROL;

2.               A REDUCTION IN YOUR BASE SALARY [ADDED TERM] AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME DURING THE TERM OF THIS AGREEMENT; OR

3.               REQUIRING YOU TO WORK IN A LOCATION MORE THAN 50 MILES FROM
YOUR OFFICE LOCATION IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, EXCEPT FOR
REQUIREMENTS OF TEMPORARY TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT
SUBSTANTIALLY CONSISTENT WITH YOUR BUSINESS TRAVEL OBLIGATIONS IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL.


--------------------------------------------------------------------------------


SCHEDULE OF MATERIAL DIFFERENCES
TO EXHIBIT 10.30

Name

 

Original
Letter
Date

 

Reporting

 

Indemnification

 

Remuneration

 

Number
of Option
Shares

 

Vesting
Acceleration

 

Date

 

Added
Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steven D. Daines

 

June 14, 2000

 

Effective April 1, 2007, you will be the VP and GM for Asia Pacific, reporting
to me.

 

In addition, the Company has adopted a policy of indemnifying its Executive
Officers and directors for certain types of liabilities. In this regard, I
enclose a copy of our standard indemnification agreement for your review and
signature. This agreement replaces the indemnification agreement that you
entered into with the Company on August 11, 2000.

 

a new OTE of $290,000, comprising a base of $180,000 and an on-target bonus
potential of $110,000. The new remuneration package will be effective from April
1, 2007.

 

20,000

 

12.5%

 

6/21/07

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joseph Brown

 

March 16, 2007 (1)

 

Under the new reporting structure, you will report to me.

 

In addition, the Company has adopted a policy of indemnifying its Executive
Officers and directors for certain types of liabilities. In this regard, I
enclose a copy of our standard indemnification

 

N/A (1)

 

20,000

 

12.5%

 

6/28/07

 

N/A


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

agreement for your review and signature.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jason Mittelstaedt

 

January 24, 2006 (2)

 

Effective April 1, 2007, you will report to me.

 

N/A. However, Mr. Mittelstaedt previously signed RightNow’s standard
indemnification agreement on January 24, 2006.

 

a new OTE of $260,000, comprising a base of $190,000 and an on-target bonus
potential of $70,000. The new remuneration package will be effective from April
1, 2007.

 

20,000

 

12.5%

 

6/21/07

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mike Saracini

 

July 20, 2005 (3)

 

Effective April 1, 2007, you will be the VP and GM, Americas, reporting to me.

 

In addition, the Company has adopted a policy of indemnifying its Executive
Officers and directors for certain types of liabilities. In this regard, I
enclose a copy of our standard indemnification agreement for your review and
signature.

 

a new OTE of $425,000, comprising a base of $250,000 and an on-target bonus
potential of $175,000. The new remuneration package will be effective from April
1, 2007.

 

50,000

 

25%

 

7/16/07

 

or bonus

 

This schedule sets forth the material terms, to the extent they are different,
of the offer letters with each of Steven D. Daines, Joseph Brown, Jason
Mittelstaedt and Mike Saracini.  The form is filed herewith.

(1)                                  The following are the surviving material
terms of the Original Letter for Joseph Brown:

“I am pleased to offer you a full-time position with RightNow Technologies
(“RightNow”) as a VP & GM EMEA located in the UK.”

“Your On Target Earnings (OTE) will be $380,000 annually, consisting of a base
salary of $220,000 per year with an on-target bonus potential of $160,000 per
annum.”


--------------------------------------------------------------------------------


“In addition, subject to approval by the RightNow Board of Directors, you will
receive options to purchase 30,000 shares of RightNow common stock, which will
vest over four years and be governed by the terms of the stock option
agreement.  If your employment is terminated for a reason other than for cause,
12.5% of the then unvested options under this grant will vest, as documented in
your stock option agreement.  If your employment is terminated within 12 months
after a change in control of RightNow, 100% of your then unvested options under
this grant will vest, as documented in your stock option agreement.”

“RightNow will reimburse you for normal, reasonable relocation expenses up to
$7,500 submitted with receipts.  RightNow also agrees to reimburse you for
moving back to the US from the UK at the end of the program for an amount up to
$7,500 ($15,000 max. total).  In addition, RightNow will provide housing and car
allowance, tax equalization, tax preparation assistance per letter of
understanding enclosed.  It will be your responsibility to pay custom duties and
taxes on items purchased while on assignment.”

(2)                                  The following are the surviving material
terms of the Original Letter for Jason Mittelstaedt:

“I am pleased to offer you a full-time position with RightNow Technologies
(“RNT”) as Vice President of Marketing located in Bozeman.”

“In addition, the RNT Board has approved a grant to you of options to purchase
75,000 shares of RNT common stock, which will vest over four years and be
governed by the terms of a stock option agreement.  The option agreement will
include an accelerated vesting provision in the event of. termination of your
employment within the 12 months following a change of control of RNT.  If your
employment is terminated for a reason other than cause, vesting will accelerate
on 12.5% of your unvested options.”

(3)                                  The following are the surviving material
terms of the Original Letter for Mike Saracini:

“In addition, subject to approval by the RNT Board of Directors, you will
receive options to purchase 50,000 shares of RNT common stock, which will vest
over four years and be governed by the terms of the stock option agreement. 
Your option agreement will include an accelerated vesting provision in the event
of a change of control of RNT and change or loss of your position within the 12
months following the change of control.  If your employment is terminated for a
reason other than cause or you choose to resign due to significant change in
responsibilities or reporting structure, vesting will accelerate on 25% of your
unvested options.”


--------------------------------------------------------------------------------